Citation Nr: 0834923	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-03 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of both 
knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to May 1962, 
and from June 1962 to January 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the Cheyenne, 
Wyoming Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's request to reopen a previously denied claim for 
service connection for arthritis of both knees.


FINDING OF FACT

In a September 2008 statement, prior to promulgation of a 
decision in the appeal to reopen a previously denied claim 
for service connection for arthritis in both knees, the 
veteran communicated that she wished to withdraw that appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a written statement that the RO received in September 
2008, the veteran stated that she wished to withdraw her 
appeal to reopen a previously denied claim for service 
connection for arthritis of both knees.  The Board finds that 
the veteran's statement satisfies the requirements for 
withdrawing that appeal.  Thus, there is no remaining 
allegation of error of fact or law for appellate 
consideration, and the appeal is withdrawn.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.  As the appeal is dismissed, it is not 
necessary to discuss VA's duties to notify and assist the 
veteran with respect to the claim.


ORDER

The appeal to reopen a previously denied claim for service 
connection for arthritis of both knees is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


